Citation Nr: 1522531	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as adjustment disorder and depression.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to a disability rating in excess of 10 percent for left knee disability. 

5.  Entitlement to a compensable disability rating for left calf scar following a cyst excision.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1977 and February 1982 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.

In May 2010, the Veteran claimed service connection for "scars."  It appears that the RO initially treated this as an increased rating claim for scar of the left calf following cyst excision.  However, the Board notes that in an April 2015 rating decision, service connection was separately awarded for painful residuals surgical scars following left knee surgery.  A 20 percent rating was assigned, effective October 8, 2014.  The Veteran did not appeal this rating, nor has he expressed disagreement through his representative as to this issue.  As such, this is a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the only issues on appeal are those noted on the cover page of this decision.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to service connection for sinusitis and right shoulder disability, as well as the TDIU claim, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a an acquired psychiatric disorder that is etiologically related to a disease, injury, or event in service.

2.  Prior to April 6, 2015, the Veteran's left knee disability was manifested by flexion no worse than 55 degrees and extension to 0 degrees; there was no objective evidence of laxity, recurrent subluxation, ankylosis, or frequent episodes of locking or effusion.  

3.  Beginning April 6, 2015, the Veteran's left knee disability was limited to flexion of less than 15 degrees, with full extension, and moderate lateral instability.  

4.  Throughout the appeal period, the Veteran's residual scar, status-post cyst excision of the left calf, was superficial, linear, covered an area less than 929 square centimeters, and did not adversely affect any function.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  Prior to April 6, 2015, the criteria for a disability rating in excess of 10 percent for traumatic arthritis and degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).

3.  Beginning April 6, 2015, the criteria for a 30 percent for traumatic arthritis and degenerative joint disease of the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).

4.  Beginning April 6, 2015, the criteria for a separate rating for moderate laxity of the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

5.  The criteria for a compensable rating for residual scar, status-post cyst excision of the left calf, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in August 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The August 2010 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection and increased ratings.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his service connection claim for an acquired psychiatric disorder.  However, the Board finds that a VA examination is not necessary in order to render a decision as to this issue.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that there is no credible lay or medical evidence that the Veteran was treated for the claimed any psychiatric disorder during active duty, nor has he reported the same.  The Veteran has not reported that he has experienced depression since service, nor has he contended it is secondary to any service-connected disabilities.  He has merely contended that he is entitled to service connection for depression.  As there is no competent and credible evidence of an in-service incurrence of the claimed disability a VA examination is not warranted.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations most recently in April 2015.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the April 2014 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

I. Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

II. Increase Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

I. Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder.  A review of the service treatment records show no complaints related to any psychiatric disorder-including depression.  

Following service, the Veteran first sought VA treatment for mental health complaints in April 2012.  Prior to the 2002 stroke, the Veteran's wife was unable to recall him experiencing any depression symptoms.  She stated that sometimes he was under a lot of stress, but never talked about any problems.  The treating professional diagnosed mood disorder due to a general medical condition and noted his stressors included stroke residuals, hypertension, hypercholesterolemia, seizure disorder, and sleep apnea.  At no time during this evaluation did the Veteran or his spouse indicate any depression onset during service or continued symptoms since.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against awarding service connection for the Veteran's claimed depression.  The crucial inquiry here is whether the Veteran has established that he has an acquired psychiatric disorder due to his military service.  The Board concludes he has not.

Importantly, at no time during the appeal period has the Veteran asserted the circumstances of the onset of his depression as occurring during or related to his military service.  The Veteran's spouse reported that she did not recall the Veteran ever having problems with depression prior to his stroke, and the VA treating professional attributed the Veteran's mood disorder to symptoms associated with his stroke residuals, hypertension, hyper cholesterolemia, seizure disorder, and sleep apnea.  At no time during the appeal period did the Veteran or his spouse argue that the Veteran's depression/mood disorder is in any way related to service or a service-connected disability.  This further confirmed by the fact that the Veteran had not sought treatment for depression between service and 2012.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In sum, there is no evidence, even considering the Veteran's own contentions and those of his spouse, linking his current psychiatric complaints to an event, injury, or disease incurred during service or to a service-connected disability.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of an acquired psychiatric disorder as a consequence of an event, injury, or disease in service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for an acquired psychiatric disorder must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Increased Ratings

Left Knee

The Veteran contends that his left knee disability warrants a rating in excess of 10 percent.

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)). 

Total knee replacements are rated under Diagnostic Code 5055.  Under this code, a 100 percent disability rating applies during the one year following the implantation of a knee prosthesis.  Thereafter, the minimum disability rating following a knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, adjudicators rate Diagnostic Code 5055 by analogy to diagnostic codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a (2014).  Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a (2014).

By way of background, service connection for status-post repair of the left knee, anterior cruciate, medial and lateral collateral ligaments (instability under Diagnostic Code 5257) was granted in a May 1988 rating decision.  The RO assigned a 10 percent rating, effective December 10, 1987.  In a January 2004 rating decision, the RO granted a separate 10 percent rating for degenerative joint disease of the left knee, effective October 23, 2003 (Diagnostic Code 5010).  The 10 percent rating for the Veteran's status-post repair of the left knee, anterior cruciate, medial and lateral collateral ligaments was continued, but the Diagnostic Code was changed to 5259.  

In a June 2006 rating decision, the RO continued the Veteran's 10 percent rating for status-post repair of the left knee, anterior cruciate, medial and lateral collateral ligaments, and proposed to reduce the rating for traumatic arthritis of the left knee and incorporate it into a single, overall evaluation of the left knee.  The RO effectuated the reduction and assigned a 10 percent rating under Diagnostic Code 5259.  The Veteran filed his current request for increase in May 2010.  

Following his request for increase, the Veteran was afforded a VA examination of the left knee in August 2010, during which he reported constant left knee pain.  He advised that he walks very little, but is able to assist going from his bed to his wheelchair and back.  Noted was the Veteran's 2002 history of a stroke causing right hemiparesis.  He uses a wheelchair, 4-post walker, shower chair, and hospital bed.  He denied flare-ups, but his history is difficult due to the stroke residuals.  

Physical examination of the left knee showed no swelling, but his lower extremities were thick.  The left knee was stable and without any abnormality or impairment in function of the collateral ligaments.  Anterior cruciate ligament in the left knee was intact, but the examination was difficult due to him being examined in the wheelchair.  Lachman testing was within normal limits.  

Range of motion testing revealed flexion from 0 to 68 degrees, and after repetitive motion it was from 0 to 90 degrees.  Extension was full to 0 degrees.  There was objective pain at the end of flexion, but no other signs of pain were noted during the range of motion testing.  The examiner was unable to estimation functional loss due to flare-ups without resort to speculation.  The examiner diagnosed degenerative joint disease of the left knee associated with his prior repair.  

In April 2012, the Veteran underwent a private evaluation of his left knee.  Physical examination revealed mild effusion, diffuse tenderness, and crepitation.  There was no instability present in the left knee.  

The Veteran was afforded another VA examination in August 2012, during which he reported worsening left knee pain.  He has a home health professional come over to help with range of motion, walking, and pain control.  His left knee disability interferes with his ability to walk and uses a wheelchair at home for ambulation.  He denied any known subluxation or dislocation, but endorsed mild edema or swelling.  The examiner indicated that the Veteran has right-sided partial hemiparesis which appears to be the main cause of his difficulty ambulating.  His pain is constant and sometimes it is 8 out of 10, with 10 being the most severe pain.  The severity of his pain is variable, but it is worse with touching, walking, and movement.  

Range of motion testing revealed left knee flexion to 90 degrees, with pain at 55 degrees.  Left knee extension was to 0 degrees, but without objective evidence of painful motion.  The Veteran is able to perform repetitive-use testing with flexion ending at 90 degrees, and extension to 0 degrees.  The Veteran does not have additional limitation of motion in the left knee joint following repetitive use testing, but he does have additional functional loss/impairment due to less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran exhibited pain on palpation.  Muscle strength was slightly diminished against some resistance.  All joint stability testing was within normal limits, and the Veteran had no history of recurrent patellar subluxation/dislocation.  

The examiner noted the Veteran's history of meniscal tear and meniscectomy in 1982.  He found that the Veteran did not have any residuals signs or symptoms related to the left meniscectomy.  The examiner indicated that the Veteran's "disturbance of locomotion and interference with standing and weight bearing are marked but are from the previous stroke."  He further noted that the left knee is slightly swollen and there is a small amount of joint effusion.  The examiner opined that if the Veteran had not had a stroke, he would have most likely needed a cane for ambulation.  The examiner noted that the Veteran is unable to work secondary to his stroke and not his left knee disability.  

In April 2015, the Veteran was afforded a VA examination for aid and attendance purposes.  The examiner indicated that the Veteran's left knee condition would moderately impact his ability to perform his activities of daily living due to pain, decreased coordination, and limited range of motion.  The Veteran was noted to have degenerative joint disease and arthritis of the left knee, and he received injections every three months.  There was tenderness with light palpation of the left knee, and is orthopedist has recommended a total left knee replacement.  The Veteran reported flare-ups in his left knee with any movement, especially with repeated use over time.  

Range of motion testing in the left knee revealed flexion from 0 to 12 degrees, and extension to 0 degrees.  The examiner noted that standing, prolonged sitting, walking, bending, and lifting contribute to this function loss.  There is pain with weight bearing and crepitus noted.  The Veteran was able to perform repetitive-use testing in the left knee and there is no additional function loss or limitation of motion after these repetitions.  The examiner opined that there is functional loss due to the Veteran's left knee pain and fatigue, but he was unable to opine as to future degrees of limitation of motion due to it being speculative.  The Veteran exhibited reduced strength in his left knee, but there is no evidence of ankylosis.  

Joint stability in the left knee revealed slight recurrent subluxation with moderate instability.  The examiner was unable to perform joint stability testing in the left knee because the Veteran was unable to tolerate the examination secondary to pain.  Again, the Veteran's history of left meniscectomy was noted.  He regularly uses a wheelchair and cane for ambulation and constantly uses a brace.  The examiner opined that the Veteran's current left knee symptoms "may likely moderately impact physical and sedentary labor during flare-ups of prolonged sitting, standing, walking due to limited mobility, incoordination, pain, and fatigue."  

A review of VA and private treatment records shows continued treatment for left knee problems-including pain, limitation of motion, difficulty with ambulation, and treatment with pain medications.  These records, however, do not discuss left knee limitation of motion in degrees, nor has he undergone formal stability testing during his treatment.  

Upon careful review of the evidence of record, the Board finds that prior to April 6, 2015, the preponderance of the evidence is against granting a rating in excess of 10 percent for his left knee limitation of motion.  The Board finds, however, that beginning April 6, 2015, the Veteran's left knee limitation of motion warrants a 30 percent disability and a separate 20 percent rating for moderate, lateral instability of the left knee.  

Prior to April 6, 2015, the Veteran's flexion in the left knee was at its worst to 55 degrees, and he had full extension.  In order to warrant a higher rating under Diagnostic Code 5260, the Veteran's left knee flexion would have had to be limited to 30 degrees or less.  In order to warrant a separate rating under Diagnostic Code 5261, the Veteran would have had to have limitation of extension to 10 degrees or more.  As such, a disability rating in excess of 10 percent for limitation of motion due to left knee traumatic arthritis and degenerative joint disease is not warranted under Diagnostic Code 5260, nor is separate rating warranted for limitation of extension under Diagnostic Code 5261.  

Prior to April 6, 2015, the Veteran's left knee did not show any recurrent subluxation or lateral instability.  As such, a separate rating under Diagnostic Code 5257 in his left knee is not warranted prior to April 6, 2015.  

Beginning April 6, 2015, the evidence of record first shows that the Veteran is entitled to a higher, 30 percent rating for limitation of flexion in the left knee.  During his April 6, 2015, VA examination, the Veteran's left knee flexion was limited to 12 degrees.  This degree of limitation warrants a 30 percent rating under Diagnostic Code 5260.  Again, extension was full, and thus a separate rating for limitation of extension in the left knee is not warranted.  The Board notes that the 30 percent rating under Diagnostic Code 5260 is the highest available under the applicable rating criteria.  

The Board also finds that the Veteran's left knee first shows slight recurrent subluxation with moderate instability during his April 6, 2015, VA examination.  Under Diagnostic Code 5257, a 20 percent rating is warranted for moderate, recurrent subluxation or lateral instability.  A rating in excess of 20 percent under this rating code is not warranted inasmuch as the medical evidence of record does not show his instability of the left knee is any more than moderate in nature.  As such, a separate, 20 percent rating for moderate lateral instability under Diagnostic Code 5257 is warranted-effective April 6, 2015.  

The Board has considered lay statements of record relating to the severity of his left knee disability and finds that the results of these objective examinations by competent health care providers are the most probative evidence as to whether his left knee disabilities are manifested by limitation of flexion less than 30 percent, limitation of extension to 10 degrees or less, or lateral instability, and greatly outweigh the Veteran's own reports of symptoms, prior to April 6, 2015.  

The Board has additionally considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45 (2014).  In this case, higher ratings based on functional loss are not warranted at any time during the appeal period.  The Veteran has complained of pain, decreased mobility, swelling, tenderness, and difficulty performing daily tasks due to his left knee disabilities.  The Board notes, however, that the 10 percent rating prior to April 6, 2015, and the 30 percent rating beginning April 6, 2015, for limitation of motion already assigned contemplates the degree of weakness and painful motion demonstrated here.  Additionally, as discussed above, the Veteran has full extension and limitation of flexion to no less than 55 degrees on the left prior to April 6, 2015, and no less than 12 degrees beginning April 6, 2015, and the all of the VA examination reports revealed no additional limitation of motion on repetitive use that would meet the criteria for higher/separate ratings under diagnostic codes 5260 or 5261.  

Finally, the Board has considered whether the Veteran would be entitled to a separate rating under Diagnostic Codes 5258 or 5259 during any timeframe on appeal.  There is evidence that the Veteran had a meniscectomy in the 1980s.  Although there were episodes of pain, the evidence does not show frequent episodes of "locking" and effusion into the left knee joint required for a 20 percent rating.  The Veteran did not have any removed cartilage in the left knee.  As such, the symptoms and history in the left knee do not warrant a separate rating under Diagnostic Codes 5258 or 5259.  

The Board has considered whether the Veteran would be entitled to higher and/or separate ratings under Diagnostic Codes 5256 (ankylosis of the knee joint), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  The evidence of record, however, shows no such symptoms or disabilities in the left knee (as discussed above).  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign ratings higher than 10 percent for limitation of motion of the left knee prior to April 6, 2015, or in excess of 30 percent thereafter; nor does the Board finds a provision upon which to assign a rating in excess of 20 percent for left knee instability beginning April 6, 2015.  Finally, the Board finds that additional staged ratings are inapplicable here.  See Hart, 21 Vet. App. at 505.

	Left Calf Scar

The Veteran contends that his left calf scar warrants a compensable rating.

By way of background, the RO granted service connection for left calf scar in a May 1988 rating decision.  A noncompensable rating was assigned, effective December 10, 1987.  

The Veteran's scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Codes 7801-7805.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708- 54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  The Veteran filed his current claim for increase in May 2010, as such, the new rating criteria for scars applies.  

In order for the Veteran to receive an compensable disability rating, the evidence must demonstrate that his residual scars exceed a combined area of 144 square inches (or 929 sq. cm), or is manifested by one or two scars that are painful or unstable.  38 C.F.R. § 4.118, Diagnostic Code 7801-7804 (2014).  Diagnostic Code 7804 also provides a 20 percent disability rating for three or four scars that are unstable or painful.  Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7801-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic 7805 (2014).

The Veteran was afforded a VA scars examination in August 2010, during which he denied any treatment for the left calf scar following the cyst excision and denied any current treatment for the left calf scar.  The \relative present at the examination indicated that the Veteran did not have any problems associated with his scars and it did not prevent him from doing his job (prior to his stroke in 2002).  The examiner specifically noted that the Veteran's limitations are solely due to his stroke residuals and not his scars.  

Physical examination revealed a 4 X .1 cm scar on the medial aspect of the left calf.  The scar was normally pigmented, smooth, flat, superficial, and stable.  There is no adherence to the underlying tissue.  The texture of the scar is normal with the surrounding skin, and there is no evidence of crusting, scaling, inflammation, or keloid formation.  He denied any pain.  The examiner found that the scar did not cause any limitation of motion, muscle loss, or disfigurement.  

The Veteran was afforded another VA scars examination in July 2012, during which he denied any problems in his left calf scar or treatment for the same.  He denied any functional impact due to his left calf scar.  The Veteran's left calf scar was not painful, unstable, nor did it cause loss of covering of skin over the scar.  The Veteran's left calf scar was 4 X .1 cm.  

During the Veteran's April 2015 aid and attendance examination, his scars were described.  The Veteran's scar of the left leg following cyst excision was not found to be painful, or disabling in any way.  

A review of the private and VA treatment records show no complaints or treatment for the scar of the left calf.  

Following careful review of the evidence of record, the Board finds that the preponderance of the evidence is against awarding a compensable rating for scar of the left calf.  The VA examination reports of record show that the combined area of the service-connected left calf scar was less than 929 square centimeters.  Additionally, the examiners indicated that the scars were stable and not tender or painful.  As such, a compensable disability rating is not available for left calf scar.

In summary, after consideration under the applicable rating criteria, the evidence of record does not demonstrate that the Veteran's residual scar following cyst excision on the left calf warrants a compensable evaluation at any time during the appeal period.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left knee disabilities and left calf scar are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports pain, decreased motion, fatigability, loss of function, and instability (beginning in April 2015) in the left knee joint.  The Veteran does not endorse any symptoms in his left calf scar.  The 10 percent rating prior to April 6, 2015, and 30 percent thereafter, under Diagnostic Code 5260; the 20 percent rating beginning April 6, 2015, under Diagnostic Code 5257; and the noncompensable rating under Diagnostic Code 7805 are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for an acquired psychiatric disorder is denied.  

Prior to April 6, 2015, a disability rating in excess of 10 percent for left knee limitation of motion is denied.

Beginning April 6, 2015, a 30 percent disability rating for left knee limitation of motion is granted.

Beginning April 6, 2015, a separate, 20 percent rating for lateral instability of the left knee is granted.  


REMAND

Unfortunately, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for sinusitis and right shoulder disability and claim for TDIU.  

Service Connection

The Veteran contends that he has sinusitis and a right shoulder disability related to service.  He specifically recalled first having problems with his sinuses while serving in Germany.  He recalled an injury to the right shoulder in 1976 while he was on leave in Mississippi.  A request was made to Columbus AFB Medical Center for any records, and in August 2013, they responded that no records were available.  A 1988 VA examination report notes the Veteran's history of injuring his left shoulder in 1976 while on leave.  Importantly, the Veteran is already service-connected for a left shoulder disability.  

The Veteran is certainly competent to state when he started having sinus and right shoulder problems.  He has indicated their onset during service and since.  Although the Veteran was afforded a VA examination for Aid and Attendance purposes that addressed the right shoulder disability, no etiological opinion was provided.  Additionally, the Veteran has not been afforded a VA examination regarding his sinus disability.  

The Board finds that the minimal threshold for a VA examination has been met for these two claimed disabilities.  See 3.159(c)(4).  As such, the claims are remanded for VA examinations and opinions as to the etiology of his claimed sinusitis and right shoulder disability.  

TDIU

The Veteran contends that he is unable to work due to his service-connected left knee disorder.  

The Board notes that according to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104 (c) (West 2002); 38 C.F.R. § 14.507 (2014).  Here, the Veteran has claimed that his left knee disability on appeal is the cause of his unemployability.  See August 2010 VA examination report.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide all required notice in response to the Veteran's claim of entitlement to a TDIU.

2.  The AOJ should schedule the Veteran for an examination by someone with the appropriate expertise to determine the nature and etiology of his claimed sinusitis.  The Veteran's claims file, including any pertinent evidence in his electronic files, should be forwarded to the examiner.  The examiner should indicate that he/she reviewed the file in conjunction with the examination.  The examiner is asked to provide the following opinion:

Is it at least as likely as not (a 50 percent or better probability) that any currently diagnosed sinus disorder is etiologically related to his active service.  The examiner should specifically address the Veteran's competent contention that he experienced sinus problems during and since service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner is asked to provide a complete rationale for any opinions reached. 

3.  The AOJ should schedule the Veteran for an examination by someone with the appropriate expertise to determine the nature and etiology of his claimed right shoulder disorder.  The Veteran's claims file, including any pertinent evidence in his electronic files, should be forwarded to the examiner.  The examiner should indicate that he/she reviewed the file in conjunction with the examination.  

The examiner is asked to clarify with the Veteran was to which shoulder he injured in 1976 as the record supports that only his left shoulder was injured during service.  

The examiner is asked to provide the following opinion:

Is it at least as likely as not (a 50 percent or better probability) that any currently diagnosed right shoulder disability is etiologically related to his active service?  The examiner should specifically address the Veteran's competent contention that he experienced right shoulder problems during and since service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner is asked to provide a complete rationale for any opinions reached. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


